MASSEY, Chief Justice,
concurring.
While agreeing with all that is written by Justice HUGHES in the opinion of the court, I am moved to refresh the reader of what he already knows about Constitutional Law. By the Constitution of Texas the constitutional office of County Treasurer, whether of Tarrant or any other county, cannot be abolished save by vote of the electorate of the entire state by way of a constitutional amendment.
Abolishment of the constitutional office of county Treasurer of Tarrant County can be accomplished by that method and not otherwise. Required, of course, would be that the objective to be accomplished by the voters’ adoption of an amendment be clear and unambiguous.
Such abolishment could not be delegated to the legislature of the state, nor by a delegation by it to the voters of Tarrant County. To accomplish abolishment would be non-delegable.
That apparently desired by the voters of Tarrant County can be accomplished, or in any event attempted, by adhering to the requirements of law governing the mode of amending our Texas Constitution. As of the time of trial below, before retired Judge Tipps of Wichita Falls who was appointed for the purpose, that had not been accomplished. There is no doubt that he would have preferred that his ruling and judgment find favor with the populace; but to depart from the sworn duty of a judge to support the Constitution of Texas, and to rule to find favor in derogation of that duty, was something he could not abide.
Our Texas Constitution will remain secure so long as we can continue to find judges of like integrity.